Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
2.	Claims 1-26 are all the claims.
3.	Claims 5, 7-8 and 10 have been amended in the Response 12/21/2021.
4.	Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2020. Non-elected Claims 13-18 are joined for examination
5.	Claims 1-18 and 22-26 are all the claims under examination.
6.	This Office Action contains new grounds for objection and rejection.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph

7.	“h)” The rejection of Claim 10 for the preamble “The antibody of Claim 9” is withdrawn.
	Applicants have amended Claim 10 to replace “antibody” with “immunobinder.”
Double Patenting
8.	The rejection of Claims 1 and 8 under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 8673310 is withdrawn. 
	Applicants have amended Claim 8 to delete both of SEQ ID NOS 114 or 115.
	
Withdrawal of Objections
Claim Objections
9.	The objection to Claim 5 because of informalities is withdraw.   
Applicants have amended Claim 5 to replace “(AHo numbering)” with “according to the AHo numbering system”.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 1-12 and 22-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 1-12 and 22-26 for the meaning of “human TNFa” is withdrawn. Applicants cited the reference source for the human TNFa used in the experimentation with copies of Exhibits A-C filed with the Response of 12/21/2021 and corroborating the disclosure in the specification.



Claim Rejections - 35 USC § 112, first paragraph
Written Description
11.	The rejection of Claims 1 and 7-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
In amending Claims 7 and 8 to indicate that the amino acid sequence variation does not occur within the CDRs of any of the sequences of the SEQ ID NOS in those claims, Applicants have overcome this rejection.

New Grounds for Objection
Claim Objections
12.	Claim 3 is objected to because of the following informalities:  
a) Claim 3 recites “from the group consisting of” while the other dependent claims recite “selected from the group consisting of”.  Unless a different meaning is intended, then amending the claims for consistency is appreciated. Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	a) Claims 1-12 and 22-26 are indefinite for reciting that the sequences, per se, are SEQ ID NOS. It is inconceivable that a sequence is a SEQ ID NO, but it is proper that the sequences are “the sequences of SEQ ID NO:.” 
This error occurs throughout the claims set as for example in elements (a)-(g) in Claim 1. Also for Claim 1 in reciting “has at least __ % identity to SEQ ID NO.”
As for Claim 2, neither the heavy chain variable region nor the light chain variable region may contain a SEQ ID NO, rather they may contain the sequence of SEQ ID NO. “the sequence comprises the sequence of SEQ ID NO.”
	As for Claim 8, the percent sequence identity is to any of the sequence of SEQ ID NO.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10100111. Although the claims at issue are not identical, they are not patentably distinct from each other because the nucleic acids of the instant claims are specifically claimed in the reference for those nucleic acids encoding the same VH and VL frameworks and encoding the same CDR sequences for each VH and VL region of elements (a)-(g) of the instant claims.


Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643